DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-18 as originally filed are currently pending and are considered below. 
Prosecution Status
	Attempts to reach attorney Charles McCloskey have been unsuccessful, because the phone number listed appears to dial into a fax line.  Correction of minor informalities would place the application in condition for allowance.
Statement Regarding 35 USC 101
The claims recites the abstract idea of organizing human activity and managing financial transactions such as placing, forwarding and tracking orders, but amounts to significantly
more than the idea itself with the additional element of denoting cashless payment of an order and generating an electronic receipt to an electronic destination specified by a customer, the additional limitation integrates the abstract idea into a practical application.
Allowable Subject Matter
Claims 1-18 are allowed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 11, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the leader" and “the meal” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the other members” and “the dining party” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the payment of tips” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the improvement” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the leader and "the other members” in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwei U.S. Patent Application Publication 2004/0148288 discusses a system and method for pooled electronic purchasing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687